Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 3-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method, comprising: accessing, in storage external to a premises, first data indicative of an alarm event associated with the premises and second data indicative of a non-alarm event associated with the premises; determining, by a computing device external to the premises and based on a notification rule stored external to the premises, to send a notification comprising one or more of the first data or the second data, wherein the notification rule is based on user input received via a user interface of a user device associated with the premises; and sending the notification, in the context as claimed.

Regarding claims 11 and 13-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior , wherein the notification rule is based on user input received via a user interface of a user device associated with the premises; and send the notification, in the context as claimed.

Regarding claims 21 and 23-30, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a non-transitory computer-readable medium storing computer- executable instructions that, when executed, cause: accessing, in storage external to a premises, first data indicative of an alarm event associated with the premises and second data indicative of a non-alarm event associated with the premises; determining, by a computing device external to the premises and based on a notification rule stored external to the premises, to send a notification comprising one or more of the first data or the second data, wherein the notification rule is based on user input received via a user interface of a user device associated with the premises; and sending the notification, in the context as claimed.

Regarding claims 31 and 33-40, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a system comprising: a storage device comprising storage located external to a premises; and a computing device located external to the premises and configured to: access, in the storage and via the storage device, first data indicative of an alarm event associated with the premises and second data indicative of a non-alarm event  associated with the premises, determine, based on a notification rule stored external to the premises, to send a notification comprising one or more of the first data or the second data, wherein the Page 6 of 10 4841-8948-9659.1DOCKET NO.: 102005.024345PATENTApplication No.: 16/910,967 Office Action Dated: September 10, 2021notification rule is based on user input received via a user interface of a user device associated with the premises; and send the notification, in the context as claimed.

The closest prior art of Naidoo et al. (US 6,658,091), Cho (US 8,022,833), Wimsatt (US 2004/0260407), D’Amico (US 2003/0071724), and Cohn et al. (US 2010/0280637) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683